UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT December 31, 2011 Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund Brown Advisory Tactical Bond Fund Brown Advisory Equity Income Fund The views in this report contained herein were those of the Funds’ investment advisor, Brown Investment Advisory Incorporated, as of December 31, 2011 and may not reflect their views on the date this report is first published or anytime thereafter. This report may contain discussions about certain investments both held and not held in the portfolio as of December 31, 2011. All current and future holdings are subject to risk and are subject to change. While these views are intended to assist shareholders in understanding their investment in each Fund, they do not constitute investment advice, are not a guarantee of future performance and are not intended as an offer or solicitation with respect to the purchase or sale of any security. Performance figures include the reinvestment of dividend and capital gain distributions. TABLE OF CONTENTS Brown Advisory Growth Equity Fund A Message to our Shareholders, December 31, 2011 1 Schedule of Investments, December 31, 2011 3 Brown Advisory Value Equity Fund A Message to our Shareholders, December 31, 2011 4 Schedule of Investments, December 31, 2011 6 Brown Advisory Flexible Value Fund A Message to our Shareholders, December 31, 2011 7 Schedule of Investments, December 31, 2011 9 Brown Advisory Small-Cap Growth Fund A Message to our Shareholders, December 31, 2011 10 Schedule of Investments, December 31, 2011 12 Brown Advisory Small-Cap Fundamental Value Fund A Message to our Shareholders, December 31, 2011 13 Schedule of Investments, December 31, 2011 15 Brown Advisory Opportunity Fund A Message to our Shareholders, December 31, 2011 16 Schedule of Investments, December 31, 2011 17 Brown Advisory Maryland Bond Fund A Message to our Shareholders, December 31, 2011 18 Schedule of Investments, December 31, 2011 19 Brown Advisory Intermediate Income Fund A Message to our Shareholders, December 31, 2011 25 Schedule of Investments, December 31, 2011 26 Brown Advisory Tactical Bond Fund A Message to our Shareholders, December 31, 2011 29 Schedule of Investments, December 31, 2011 30 Brown Advisory Equity Income Fund A Message to our Shareholders, December 31, 2011 31 Schedule of Investments, December 31, 2011 32 Statements of Assets and Liabilities 34 Statements of Operations 36 Statements of Changes in Net Assets 38 Financial Highlights 43 Notes to Financial Statements 61 Additional Information 72 GLOSSARY OF TERMS Gross Domestic Product (GDP) is the monetary value of all the goods and services produced by an economy over a specified period. It includes consumption, government purchases, investments, and exports minus imports. Barclays Capital 1-10 Year Blended Municipal Bond Index is a market index of high quality, domestic fixed income securities with maturities of less than 10 years. Barclays Capital Municipal Bond Index covers the USD-denominated long-term tax exempt bond market. The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds, and prerefunded bonds. Barclays Capital Intermediate U.S. Aggregate Bond Index represents domestic taxable investment-grade bonds with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities and durations in the intermediate range. This index represents a sector of the Barclays Capital (formerly Lehman Brothers) U.S. Aggregate Index. Barclays Capital Intermediate Government/Credit Bond Index represents intermediate and long-term government and investment grade corporate debt securities having maturities of greater than one year. Barclays Capital U.S. Corporate High Yield Bond Index is a widely-recognized, market value-weighted index which covers the universe of fixed-rate, non-investment grade debt. Barclays Capital U.S. Corporate Investment Grade Index is composed of publicly issued U.S. dollar-denominated, investment grade, SEC-registered corporate bonds issued by industrial, utility, and financial companies. All bonds have at least one year to maturity. Basis point is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed-income security. 1% is equal to 100 basis points. G-20 (more formally, the Group of Twenty Finance Ministers and Central Bank Governors) is a group of finance ministers and central bank governors from 20 economies: 19 of the world’s largest national economies, plus the European Union. Hennessee Fixed Income Hedge Fund Index is calculated by taking an equally weighted average of all the underlying funds in the fixed income style reported to Hennessee Group LLC, a registered investment adviser that consults investors on asset allocation, manager selection, and ongoing monitoring of hedge funds. The fixed income style funds typically employ a variety of fixed income related strategies ranging from relative value based trades (basis, TEDs, yield curve, etc.) to directional bets on interest rate shifts. The style also includes credit related arbitrage, which typically involves the purchasing (or selling) of corporate issues and the simultaneous selling (or purchasing) of government issues. Russell 1000® Growth Index measures the performance of the large-cap growth segment of the of the U.S. equity universe. It includes those Russell 1000» companies with higher price-to-book and higher forecasted growth values. Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000® companies with lower price-to-book ratios and lower expected growth values. Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index. Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. Russell 3000® Index measures the performance of the 3,000 largest U.S. companies representing approximately 98% of the investable U.S. equity market. Morgan Stanley Capital Index, Europe, Australasia and Far East Index (“MCSI EAFE Index”) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the U.S.& Canada. S&P 500 Index (“S&P 500”) is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Earnings growth is a measure of growth in a company’s net income over a specific period, often one year. The term can apply to actual data from previous periods or estimated data for future periods. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. EBITDA is the Earnings Before Interest, Taxes, Depreciation and Amortization. An approximate measure of a company’s operating cash flow based on data from the company’s income statement. GLOSSARY OF TERMS Free Cash Flow is the operating cash flows (net income plus amortization and depreciation) minus capital expenditures and dividends. Free cash flow is the amount of cash that a company has left over after it has paid all of its expenses, including investments. Price to earnings ratio (P/E) is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. The broad based market indexes referenced in the following management commentaries are considered representative of their indicated market, the indexes are unmanaged and do not reflect the deduction of fees, such as, investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. The Trouble Asset Relief Program (“TARP”) is a program of the U.S. government to purchase assets and equity from financial institutions in order to strengthen its financial sector. (This Page Intentionally Left Blank.) Brown Advisory Growth Equity Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder: During the six-month period ended December 31, 2011, the Brown Advisory Growth Equity Fund Institutional Shares (the “Fund”) returned -6.53% in value. During the same period, the Russell 1000 Growth Index (the “Index”), the Fund’s benchmark, returned -3.92%, outperforming the Fund. For the six months ended December 31, 2011, our relative over- and underweights have stayed fairly consistent. The largest overweights are in the health care and information technology sectors. These weightings are not driven by a thematic view but rather by our ability to find strong growth models within these two sectors. It is worth noting, however, that what appears to be a very large overweight in technology is, in our opinion, more of a mischaracterization of the specific names within the sector. For example, Apple, Google and MasterCard are companies whose revenues are primarily driven by consumer behavior rather than by enterprise tech-buying patterns. While the U.S. consumer is facing a headwind with respect to spending, it has become clearer over the past several months that consumer behavior cleaves around demographic sectors.Higher-wage earners appear to have more confidence in their own economic conditions. And we see evidence of pent-up demand. To that end, we have a bit of an overweight to companies that sell products and services to this customer base when accounting for our holdings in Google, Apple, and MasterCard. Furthermore, growth rates in the consumer staples sector are generally not high enough to meet our 14% hurdle rate. Top individual stock contributors during the period included Google Inc., Apple Inc., Intuitive Surgical Inc., MasterCard Inc. and FMC Technologies. FMC Technologies performed extremely well as bottom-up fundamentals began to trump economic sentiment. The long-term view on subsea petroleum extraction remains very positive. Apple and MasterCard are names that exhibit the thematic, larger-cap bias that prevailed throughout this time. Apple maintains strong fundamentals despite the departure of Steve Jobs as CEO due to his illness and subsequent death. The stocks that most hindered performance in the second half of the year were NetApp Inc., Schlumberger Ltd., Charles Schwab Corp., Fluor Corp. and ABB Ltd. The energy sector underperformed as fears of a slowdown in global economic growth weighed on oil prices. Our energy positions, however, benefit from the world’s need for more oil, irrespective of the short-term price. During this period, we swapped Bank of New York Mellon for Core Laboratories. Core Labs provides reservoir description, production enhancement and reservoir management services to oil and gas producers. It is a name that we have monitored for a long time in search of a good entry price. Recent market volatility gave us that opportunity. We also replaced Urban Outfitters with Fossil, a company that provides an extensive line of men’s and women’s fashion watches and jewelry sold under proprietary and licensed brands. We prefer the company’s focus on the watch business because it presents less fashion risk than many companies in the consumer discretionary space and because it offers more exposure to high-growth Asian markets. While the second half of calendar year 2011 was a difficult one for the markets, we continue to center our portfolio in what we believe are “best-of-breed” names with truly global opportunities. While stock prices might well remain volatile, we believe stock prices should ultimately follow earnings. We believe the portfolio is well-positioned given the strong expected earnings growth of the portfolio’s holdings. Sincerely, Kenneth M. Stuzin, CFA Portfolio Manager 1 Brown Advisory Growth Equity Fund A Message to Our Shareholders December 31, 2011 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in smaller and medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Definitions for terms and indices are provided in the Glossary of Terms. 2 Brown Advisory Growth Equity Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Security Description Value $ Common Stocks — 96.0% Consumer Discretionary — 6.6% Coach, Inc. Fossil, Inc.* Consumer Staples — 5.4% Costco Wholesale Corp. Mead Johnson Nutrition Co. Energy — 13.0% Canadian Natural Resources, Ltd. Core Laboratories NV FMC Technologies, Inc.* Schlumberger, Ltd. Financials — 2.2% Charles Schwab Corp. Health Care — 15.9% Covance, Inc.* DaVita, Inc.* Express Scripts, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* Industrials — 13.8% ABB, Ltd. Danaher Corp. Fluor Corp. Roper Industries, Inc. Stericycle, Inc.* Information Technology — 39.1% Accenture PLC Amphenol Corp. ANSYS, Inc.* Apple, Inc.* Citrix Systems, Inc.* Cognizant Technology Solutions Corp.* Genpact Limited* Google, Inc.* Mastercard, Inc. National Instruments Corp. NetApp, Inc.* QUALCOMM, Inc. Salesforce.com, Inc.* Total Common Stocks (Cost $574,552,930) Short-Term Investments — 3.7% Money Market Funds — 3.7% Cash Account Trust — Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $23,693,875) Total Investments — 99.7% (Cost $598,246,805) Other Assets in Excess of Liabilities — 0.3% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Health Care % Industrials % Energy % Consumer Discretionary % Consumer Staples % Money Market Funds % Financials % Other Assets and Liabilities % % * Non-Income Producing # Annualized seven-day yield as of December 31, 2011. The accompanying notes are an integral part of these financial statements. 3 Brown Advisory Value Equity Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder: During the six-month period ended December 31, 2011, the Brown Advisory Value Equity Fund (the “Fund”) declined 6.40% in value. During the same period, the Russell 1000 Value (the “Index”), the Fund’s benchmark, declined 5.22%. For the six months ended December 31, 2011, we believe the portfolio remains well positioned in global franchises, with a high innovation profile and strong finances. The valuation of the portfolio is low in an absolute, historic and relative sense. Furthermore, we believe that the expectations for the companies we own are very reasonable. We continue to believe that the “old school” of technology offers a compelling value proposition, and it remains our largest commitment. Our negative view of credit-based financials, especially the derivative banks, has not changed. We are finding some opportunities in high-quality regional banks that should be well positioned to gain both deposit and loan share. With the rush toward dividend income, and a belief that current monetary policy is laying the foundation for significant inflation, we don’t see much undiscovered opportunity in either telecommunication services or utilities. From an individual stock perspective, leading contributors to performance for the six-month period included Merck & Co. Inc., National Oilwell Varco Inc., Chubb Corp., Microchip Technology Inc. and T. Rowe Price Group Inc. Performance laggards during the six-month period were Southwestern Energy Co., Bank of New York Mellon Corp., Lennox International Inc., Guess? Inc. and E.I. DuPont de Nemours & Co. During the six-month period, we initiated positions in the following companies: Deere & Co., Diageo PLC ADS, Emerson Electric Co., Freeport-McMoRan Copper & Gold Inc., M&T Bank Corp., Microchip Technology Inc., National Oilwell Varco Inc., NetApp Inc. and T. Rowe Price Group Inc. We eliminated positions in the following companies: Bank of New York Mellon Corp., Cisco Systems Inc., Diamond Offshore Drilling Inc., Kohl’s Corp., Lennox International Inc., Medtronic Inc., Northrop Grumman Corp., Owens-Illinois Inc., VF Corp. and Walgreen Company. These past six months have been a little frustrating for our approach. While our negative view on the rebirth of the great credit cycle was handsomely rewarded, our stock performance in several other sectors, such as consumer staples, energy, industrials and utilities, lagged the averages enough that our performance was behind our benchmark. Remarkably, the portfolio began the six months at a near record low valuation and ended even lower. Notwithstanding a couple of mistakes, the companies in the portfolio on average met investor expectations. As a result, we remain encouraged about our companies’ prospects and appreciation potential. Uncertainty reigns: record equity market volatility, mountains of cash at Corporate America, negative real interest rates here and abroad, European sovereign risk, domestic political gridlock, and a well-established precious metals bull market. In our view, these are all symptoms of the same problem; namely, the end of credit-driven growth and the arrival of something else. As a result, investor skepticism is sky high. Momentum, driven largely by derivatives, and regardless of valuation, continues for what’s working until it stops working. Companies with strong businesses but faced with cyclical uncertainties (a major portion of the portfolio), trade at highly attractive valuations. This condition was resident at the beginning of the year but got progressively worse as the year unfolded. The message is the same. Investors aren’t willing to believe anything about the future. While we are as discouraged as the next guy about the present dysfunctionality, we believe that the unreal bifurcation of today’s market offers a lot of long-term opportunity for patient investors. Global franchises with leading market positions, an ability to grow through innovation and secured by strong finances should generate sufficient superior cash flow to more than compensate for today’s uncertainty. Sincerely, Richard M. Bernstein, CFA Portfolio Manager 4 Brown Advisory Value Equity Fund A Message to Our Shareholders December 31, 2011 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary on Terms. 5 Brown Advisory Value Equity Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Security Description Value $ Common Stocks — 97.1% Consumer Discretionary — 6.5% American Eagle Outfitters, Inc. Guess, Inc. Lowe’s Companies, Inc. Consumer Staples — 7.1% Diageo Plc McCormick & Co, Inc. PepsiCo, Inc. Energy — 11.6% National Oilwell Varco, Inc. Occidental Petroleum Corp. Southwestern Energy Co.* Total S.A. ADR Financials — 18.6% ACE Limited American Express Co. Chubb Corp. Loews Corp. M&T Bank Corp. Northern Trust Corp. PNC Financial Services Group, Inc. T. Rowe Price Group, Inc. Health Care — 13.0% Becton, Dickinson & Co. Merck & Co., Inc. Novartis AG Industrials — 12.8% 3M Co. Deere & Co. Emerson Electric Co. Fluor Corp. Illinois Tool Works, Inc. Information Technology — 21.5% Apple, Inc.* CA, Inc. Dell, Inc.* Harris Corp. Microchip Technology, Inc. Microsoft Corp. NetApp, Inc.* Oracle Corp. QUALCOMM, Inc. Materials — 6.0% E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Total Common Stocks (Cost $132,034,708) Short-Term Investments — 3.3% Money Market Funds — 3.3% Cash Account Trust — Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $4,914,432) Total Investments — 100.4% (Cost $136,949,140) Liabilities in Excess of Other Assets — (0.4)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Financials % Health Care % Industrials % Energy % Consumer Staples % Consumer Discretionary % Materials % Money Market Funds % Other Assets and Liabilities )% % ADRAmerican Depositary Receipt * Non-Income Producing # Annualized seven-day yield as of December 31, 2011. The accompanying notes are an integral part of these financial statements. 6 Brown Advisory Flexible Value Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder: For the six-month period ended December 31, 2011, the Brown Advisory Flexible Value Fund (the “Fund”) returned -1.91%. For the same period, the S&P 500 (the “Index”), the Fund’s benchmark, returned -3.69%.We are pleased to report that for the one- and three-year periods ended December 31, 2011, the Fund outperformed the benchmark with a one-year annualized return of 4.04% and a three-year annualized return of 17.55% versus the benchmark returns of 2.11% and 14.11% for the same periods, respectively. For the five-year and since inception periods, the Fund has returned – 2.06% and – 1.62% on an annualized basis versus the benchmark returns of – 0.25% and 0.03% for the same periods, respectively. We remain confident about the prospects for the portfolio holdings. Performance returns represent past performance and are no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. Performance shown is for the Fund’s Institutional Class Shares. Performance for other share classes will vary. As stated in the current prospectus, the Fund’s Institutional Shares operating expense ratio (gross) was 1.33% for the previous fiscal year. Shares redeemed or exchanged within 14 days of purchase will be charged a 1.00% fee, subject to limited exceptions. Performance data quoted does not reflect the redemption fee. For the most recent month-end performance, please call (800) 540-6807. During the first three months of the period, both the Fund and its benchmark posted a decline that was followed by a strong rebound in the last three months. The mix of reported economic data became more negative in the third quarter, and governments in Europe and the U.S. dominated the headlines with their failures to deal responsibly with heavy public debts. At times, speculation that a “double-dip” recession might occur approached a consensus that a recession was unavoidable or already under way. Sentiment on the economy became less negative in the fourth quarter, as it appeared that some economic progress was under way, most notably in the growth of private-sector employment. Consumers modestly increased their spending and added to their household savings. While near-term fluctuations in the economy can be material to equity returns in the short run, they are notoriously difficult to predict. The current economic recovery has been unexceptional by historic standards as individuals, companies and countries adjust to a new reality. Borrowers are realizing that living beyond one’s means is not a long-term, sustainable strategy, as lenders conclude that expecting immediate repayment of all obligations is also a fantasy. The bumpy adjustment to these and other realities has kept uncertainty high despite the progress being made. The human desire for progress, improvement and adjustment tends to push free economies forward, but not always and not at the preferred rate. Investors’ reaction to uncertainty also affects individual stocks. During the six-month period, the shares of companies that were subject to controversy or exposed to near-term economic and stock market fluctuations lagged. Franklin Resources Inc. (BEN), a global investment advisor; Bank of America (BAC), a banking and financial services company; and Goldman Sachs (GS), an investment bank, negatively impacted the Fund’s performance as the continued unpopularity of financial companies and their near-term business challenges was reflected in their stock price performance. Another key detractor was Southwestern Energy (SWN), a natural gas exploration and production company, whose share price struggled due to low natural gas prices related to warm winter weather. The biggest contributors to the Fund’s results were the Fund’s largest holdings, Google (GOOG), the leader in Internet search and advertising, and MasterCard (MA), the credit card transaction processor. Google posted excellent business results during the period, and MasterCard, which we commented on at some length in our previous report, had a favorable resolution to a regulatory issue. We slightly trimmed Google and MasterCard after their substantial gains, but continue to like their long-term business positions and value propositions. Other top performers include TJX Companies Inc. (TJX), an off-price retailer, and Kinder Morgan Inc. (KMI), an energy pipeline company. Like Google, TJX and Kinder Morgan reported favorable results. Also, noteworthy is that both companies announced a dividend increase. Highlighting these positive contributors to the Fund’s results provides us with the opportunity to illustrate our long-term focus, as three of the four are companies owned in the Fund since inception. While Google was the most recent investment, it too is a long-term holding as it was first purchased over three years ago. We should note that the future is never certain, but sometimes the market acts as if the future is more uncertain (or certain). Investors tend to flock toward certainty in times, like today, that they perceive as uncertain. This tendency helps explain the current popularity (and relative high prices) of U.S. Treasury bonds. As of today’s writing, 10-year Treasury bonds pay about $2 of annual interest on every $100 invested. Stocks offer a less specific but prospectively much more attractive return. One hundred dollars invested in the S&P 500 Index offers an estimated $7.75 of 2012 earnings, of which $2.12 is currently being paid out in dividends. Stock investments offering a higher average current income return than 10-year Treasury bonds is a rare occurrence, let alone the prospect of income growth from the investment of the earnings retained by companies. 7 Brown Advisory Flexible Value Fund A Message to Our Shareholders December 31, 2011 We expect that the ebb and flow of economic worries will continue, and uncertainty regarding the economy may continue to be magnified in the stock market by investors’ emotions. While market volatility can be disconcerting, it frequently provides the opportunity to buy shares of companies at discounts to their long-term value. Price drops in Accenture (ACN) and Oracle (ORCL) related to worries about slowing in the pace of information technology investment by major companies presented the opportunity to invest in these two leading technology firms. Accenture has excelled in its capital allocation to share repurchase and dividends. We were attracted by the strong business economics and moderate valuation of CME Group (CME), which owns the Chicago Mercantile Exchange, the leading commodity futures exchange. We purchased Owens Corning (OC), the #1 company in insulation and #2 in roofing, expecting it to benefit from an eventual recovery in the U.S. construction markets. Costco (COST), a membership warehouse, was a successful long-term holding that we sold after its valuation became stretched. Sales of energy companies such as Diamond Offshore Drilling (DO) and Exxon (XOM) funded additions to other portfolio energy holdings such as Occidental Petroleum (OXY). We strive to build a portfolio of strong businesses acquired during their bargain moments. We assess the attractiveness of a business based on key considerations: 1) business economics and financial condition, 2) durability of competitive advantages (to protect favorable economics from competitive erosion) and 3) capable and trustworthy management. Bargain opportunities can occur due to temporary investor disappointments, forced selling for noneconomic reasons, or recognition of significant positive change or misperception of value that is not yet recognized by the market. Our flexible approach to balancing price and business characteristics expands our opportunity set to include both “growth” and “value” stocks. We favor a long-term “business owner’s” approach to investing, and we allow truly strong businesses the opportunity to grow their weighting in our portfolios over time. We appreciate your confidence in our investment management. Sincerely, R. Hutchings Vernon Portfolio Manager Michael L. Foss Portfolio Manager Nina K. Yudell Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Flexible Value Fund may invest in securities of foreign issuers. Investments in such securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. Treasury Bonds are backed by the U.S. Government and stocks are not backed by the U.S. Government. Stocks are generally more volatile than Treasury Bonds. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 8 Brown Advisory Flexible Value Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Security Description Value $ Common Stocks — 94.9% Consumer Discretionary — 16.6% Aarons, Inc. Carmax, Inc.* General Motors Co.* Kohls Corp. Lowe’s Companies, Inc. Scripps Networks Interactive, Inc. Time Warner Cable, Inc. TJX Companies, Inc. Walt Disney Co. Consumer Staples — 4.2% Kraft Foods, Inc. PepsiCo, Inc. Energy — 13.9% Kinder Morgan, Inc. Occidental Petroleum Corp. Southwestern Energy Co.* Total S.A. ADR World Fuel Services Corp. Financials — 17.0% American Express Co. Bank of America Corp. Berkshire Hathaway, Inc.* CME Group, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. RenaissanceRe Holdings Ltd. T. Rowe Price Group, Inc. Wells Fargo Co. Health Care — 9.2% Express Scripts, Inc.* Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Wellpoint, Inc. Industrials — 8.0% Canadian National Railway Co. Owens Corning* United Technologies Corp. Information Technology — 21.4% Accenture PLC Google, Inc.* International Business Machines Corp. Mastercard, Inc. Microsoft Corp. Oracle Corp. QUALCOMM, Inc. Visa, Inc. Materials — 1.5% Sherwin-Williams Co. Telecommunication Services — 3.1% Crown Castle International Corp.* Millicom International Cellular SA Total Common Stocks (Cost $25,560,142) Warrants — 0.3% Wells Fargo Co.* Total Warrants (Cost $92,400) Short-Term Investments — 4.8% Money Market Funds — 4.8% Cash Account Trust — Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $1,508,167) Total Investments — 100.0% (Cost $27,160,709) Liabilities in Excess of Other Assets — (0.0)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Financials % Consumer Discretionary % Energy % Health Care % Industrials % Money Market Funds % Consumer Staples % Telecommunication Services % Materials % Warrants % Other Assets and Liabilities % % ADRAmerican Depositary Receipt * Non-Income Producing # Annualized seven-day yield as of December 31, 2011. The accompanying notes are an integral part of these financial statements. 9 Brown Advisory Small-Cap Growth Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder: During the six-month period ended December 31, 2011, the Brown Advisory Small-Cap Growth Fund (the “Fund”) declined approximately 9.68% in value. During the same period, the Russell 2000 Growth Index (the “Index”), the Fund’s benchmark, fell over 10.59%. For the six months ended December 31, 2011, stock prices were under pressure due primarily to concerns regarding European sovereign debt defaults and the potential impact on the financial system and the global economy. Although we are not pleased with the absolute performance during the period, the relative performance was positive, driven by two primary factors. First, the portfolio continued to benefit—a trend that has been in place the last 18 to 24 months— from merger and acquisition activity in the small-cap growth investment universe. Once again, we witnessed multiple “take-outs” done at substantial premiums by strategic buyers. In a world with a dearth of growth, cash rich and highly profitable larger companies continue to seek ways to enhance their top- and bottom-line growth via acquisition. Second, the portfolio’s largest position, World Fuel Services (“INT”) had a very positive impact on results, climbing nearly 18% compared to a drop of over 15% for the Index’s energy sector. The culmination of these two factors led to outperformance for the period. From an individual stock perspective, as mentioned above, the greatest contributors during the period came out of the energy and technology sectors. World Fuel Services contributed 95 basis points to the Fund as the company continued to take share in its primary end market, the transportation and logistics of marine, aviation and other fuels. SuccessFactors (“SFSF”), a new holding bought in calendar 3Q11, also contributed 95 basis points to the portfolio. The Fund took advantage of the significant weakness in the stock early in the period to accumulate an average-size portfolio position. In 4Q11, the company was acquired by SAP at a substantial premium, a surprise to us and the market. Similarly, DemandTec (“DMAN”), a leader in price optimization software, was purchased by another mega-cap software company, IBM. The stock rose roughly 45% during the period and approximately doubled in 4Q11. Our substantial due diligence on the company gave us the conviction to continue to add to the position on weakness based on its market-leading technology. The largest detractors during the period were Covance (“CVD”), Pegasystems (“PEGA”) and Masimo (“MASI”). Covance is a leading contract research organization for the pharmaceutical and biotech industry. Due to sluggish end-market growth and concerns regarding European economic weakness, the stock declined nearly 23%. Pegasystems, a prominent business process management software company, saw a dip in software license sales, causing investors to sell the stock. We continue to be long-term believers in the positive evolution of the company’s end markets and its competitive positioning. Masimo possesses a dominant share in the real-time pulse oximetry market. However, due to economic and regulatory developments, hospitals have been forced to cut costs, deferring or cancelling product orders. The company has a couple promising new products in its pipeline, but it may take another two to three quarters for fundamental improvement to drive the stock higher. Our long-term, fundamental, bottom-up investment process once again dictated the Fund’s performance for the period. Security selection typically drives returns. Our focus on leading, high-quality companies has enabled the portfolio to disproportionately benefit from M&A activity in the small-cap growth universe. Strategic buyers continue to be enamored with the same attractive fundamental characteristics that drove our original investment in these companies. While we do not purchase a company with the thesis that it will be acquired, a commitment to owning quality business franchises certainly increases the odds of strategic interest. Our entire investment team would like to thank you for your support of the strategy and we look forward to updating you on our progress in six months. Sincerely, Christopher A. Berrier Portfolio Manager Timothy W. Hathaway Portfolio Manager 10 Brown Advisory Small-Cap Growth Fund A Message to Our Shareholders December 31, 2011 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses.Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 11 Brown Advisory Small-Cap Growth Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Security Description Value $ Common Stocks — 98.1% Consumer Discretionary — 15.6% Ann, Inc.* Ascent Media Corp.* GameStop Corp.* Harman International Industries, Inc. Knology, Inc.* Monro Muffler Brake, Inc. National CineMedia, Inc. Sodastream International Ltd.* Sotheby’s Vitamin Shoppe, Inc.* Energy — 8.3% Carbo Ceramics, Inc. Dril-Quip, Inc.* Oceaneering International, Inc. World Fuel Services Corp. Health Care — 19.8% Covance, Inc.* Gen-Probe, Inc.* Henry Schein, Inc.* IDEXX Laboratories, Inc.* Incyte Corp.* Masimo Corp.* PSS World Medical, Inc.* SXC Health Solutions Corp.* Volcano Corporation* Industrials — 25.1% Actuant Corp. Acuity Brands, Inc. American Science & Engineering, Inc. CoStar Group, Inc.* Gardner Denver, Inc. Hexcel Corp.* IDEX Corp. Interline Brands, Inc.* Knight Transportation, Inc. MSC Industrial Direct Co., Inc. Quanex Building Products Corp. Roadrunner Transportation Services Holdings, Inc.* RSC Holdings, Inc.* UTi Worldwide, Inc. Valmont Industries, Inc. Waste Connections, Inc. Information Technology — 27.8% ANSYS, Inc.* Applied Micro Circuits Corp.* Cavium, Inc.* CommVault Systems, Inc.* Concur Technologies, Inc.* DemandTec, Inc.* EXFO, Inc.*† FactSet Research Systems, Inc. Genpact Limited* Global Payments, Inc. Informatica Corp.* Interactive Intelligence Group, Inc.* MAXIMUS, Inc. Mercury Computer Systems, Inc.* Microsemi Corp.* Pegasystems, Inc. SuccessFactors, Inc.* Ultimate Software Group, Inc.* Volterra Semiconductor Corp.* Materials — 1.5% Rockwood Holdings, Inc.* Total Common Stocks (Cost $167,398,536) Private Placements — 0.7% Greenspring Global Partners IV-B, L.P.*^† Total Private Placements (Cost $1,138,888) Short Term-Investments — 1.2% Money Market Funds — 1.2% Cash Account Trust — Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $2,551,529) Total Investments — 100.0% (Cost $171,088,953) Other Assets in Excess of Liabilities — 0.0% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Industrials % Health Care % Consumer Discretionary % Energy % Materials % Money Market Funds % Private Placements % Other Assets and Liabilities % % * Non-Income Producing # Annualized seven-day yield as of December 31, 2011. ^ Security is exempt from registration under Rule 144A of the Securities Act of 1933.Security is fair valued under the supervision of the Board of Trustees and was acquired from February 2008 to December 2011 as part of a $2,000,000 capital commitment.At December 31, 2011, $1,200,000 of the capital commitment has been fulfilled by the Fund. † A portion of this security is considered illiquid.At December 31, 2011, the total market value of securities considered illiquid was $1,788,700 or 0.9% of net assets. The accompanying notes are an integral part of these financial statements. 12 Brown Advisory Small-Cap Fundamental Value Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder, During the six-month period ended December 31, 2011, the Small-Cap Fundamental Value Fund (the “Fund”) decreased 9.11%. During the same period, the Russell 2000 Value, the Fund’s benchmark, decreased 8.94%. The biggest contributor to the Fund’s outperformance during the six-month time period was stock selection in the energy and health care sectors. Energy and health care were two of the worst-performing sectors during the six months (-18% and -16%, respectively), but individual security selection in both cases led to 5% return in energy and -0.50% return in health care for the Fund over the same time period. The largest detractors of performance were in the materials and utility sectors. When fears of the European debt crisis started to spread through the market in August, materials as well as other cyclical sectors bore the brunt of the selloff. As the uncertainty in Europe weighed on the market, investors flocked to perceived “safety” trades. This led to utilities significantly outperforming the market by 1500bps over the sixth-month time period. The Fund’s lack of exposure to this area of the market was a drag on performance. World Fuel Services Corp. (World Fuel) was the fund’s largest position and correspondingly the largest contributor to performance. World Fuel is a fuel logistics company primarily engaged in the global marketing, sale and distribution of marine, aviation and land fuel products and services. World Fuel has been in business for over 25 years and has developed a strong position in what is a highly fragmented global market. The stock performed well over the six months as the company was able to post strong organic growth and gain share during a period of increased commodity volatility. Air Methods Corp. (Air Methods), the largest provider of air medical transportation in the U.S., performed well during the period as the company closed on the acquisition of the third-largest player in the industry. The acquisition was attractively priced, and the Fund benefited from management’s effective capital allocation. The deal enables Air Methods to increase its already leading market-share position and generate significant cash flow through operational synergies. Notable detractors from performance included Echostar Corp. (Echostar), TriMas Corp. (TriMas) and American Greetings Corp. (American Greetings). In the cases of Echostar and TriMas, both were positive contributors in the first half of 2011. As the market became concerned about the European debt crisis, investors were quick to take profits from any names with debt on their balance sheets. While both Echostar and TriMas have debt, we feel that the levels are very manageable and the fundamental thesis for each remains intact. Both names remain significant holdings within the Fund. American Greetings was a long-term holding that the Fund sold after learning the company is embarking on a new $150 million capital plan to build a new corporate headquarters. The Fund added 10 new names during the six-month period. Sizable positions included Thermon Group Holdings Inc. (Thermon), PSS World Medical Inc. (PSS) and MFA Financial Inc. (MFA). Thermon is the number two player in the global heat-tracing market. The company has a diverse customer base, large recurring revenue streams and favorable free cash flow characteristics. Thermon went public in the spring of 2011, and the Fund was able to make its investment at a very attractive valuation, as the stock sold off significantly post the offering. PSS markets and distributes medical supplies to the physician and elder-care markets. The stock had come into an attractive valuation range as the market became concerned with the growth of PSS’s core end markets. With only 8% market share of a very fragmented industry, the Fund felt that the market was mispricing PSS’s franchise value and opportunities to take share from smaller competitors over time. MFA is a mortgage REIT that has a large portfolio of attractively priced non-agency mortgage-backed securities and pays a significant dividend. In addition to sales of specific names in which the initial investment thesis had altered or better investment opportunities arose, the Fund also exited two positions that were acquired. In one situation, Immucor Inc. (Immucor), a global diagnostics company, was bought by a private equity firm at a significant premium. In another, Susquehanna Bancshares Inc., a strategic buyer acquired Tower Bancorp Inc. (Tower) in a stock and cash transaction. The Fund exited Tower after the announcement, but prior to the consummation of the transaction. The Fund has remained consistent in its approach to investments. The Fund invests in companies that generate significant amounts of sustainable free cash flow and have management teams that allocate that cash flow in a manner that should build shareholder value. The Fund is focused on acquiring these companies during times when the market is inefficiently valuing the cash flow generation of the assets. We believe these valuation gaps provide a margin of safety and have the potential to generate additional returns. Sincerely, David Schuster Portfolio Manager 13 Brown Advisory Small-Cap Fundamental Value Fund A Message to Our Shareholders December 31, 2011 Past performance is not a guarantee of future results. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. The risks of investments in derivatives, including options, futures contracts and options on futures contracts include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 14 Brown Advisory Small-Cap Fundamental Value Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Security Description Value $ Common Stocks — 91.6% Consumer Discretionary — 15.4% Ann, Inc.* Ascent Media Corp.* Cato Corp. GameStop Corp.* Knology, Inc.* Liberty Media Corp.* Maidenform Brands, Inc.* Wet Seal, Inc.* Consumer Staples — 3.2% Casey’s General Stores, Inc. Spartan Stores, Inc. Energy — 10.2% Gulf Island Fabrication, Inc. Oceaneering International, Inc. RigNet, Inc.* World Fuel Services Corp. Financials — 20.3% American Equity Investment Life Holding Co. CapitalSource, Inc. Capitol Federal Financial, Inc. CYS Investments, Inc. GFI Group, Inc. Horizon Technology Finance Corp. Maiden Holdings Ltd. MFA Financial, Inc. OceanFirst Financial Corp. Oritani Financial Corp. Pacific Premier Bancorp, Inc.* Renasant Corp. Health Care — 6.1% Air Methods Corp.* Amerigroup Corp.* PSS World Medical, Inc.* Industrials — 12.7% Actuant Corp. Brady Corp. Brink’s Co. Fly Leasing Ltd. Gardner Denver, Inc. Thermon Group Holdings, Inc.* TriMas Corp.* Information Technology — 18.3% Broadridge Financial Solutions, Inc. DST Systems, Inc. Echostar Corp.* MAXIMUS, Inc. Measurement Specialties, Inc.* Total System Services, Inc. Vishay Precision Group, Inc.*^ Materials — 4.7% KMG Chemicals, Inc. Kraton Performance Polymers, Inc.* LSB Industries, Inc.* Rentech Nitrogen Partners LP* Telecommunication Services — 0.7% Boingo Wireless, Inc.* Total Common Stocks (Cost $148,659,774) Real Estate Investment Trusts — 3.5% Agree Realty Corp. Starwood Property Trust, Inc. Total Real Estate Investment Trusts (Cost $6,191,646) Investment Companies — 0.6% MCG Capital Corp. Total Investment Companies (Cost $1,249,632) Short-Term Investments — 3.1% Money Market Funds — 3.1% Cash Account Trust — Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $5,273,196) Total Investments — 98.8% (Cost $161,374,248) Other Assets in Excess of Liabilities — 1.2% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Financials % Information Technology % Consumer Discretionary % Industrials % Energy % Health Care % Materials % Real Estate Investment Trusts % Consumer Staples % Money Market Funds % Telecommunication Services % Investment Companies % Other Assets and Liabilities % % * Non-Income Producing # Annualized seven-day yield as of December 31, 2011. ^ A portion of this security is considered illiquid.At December 31, 2011, the total market value of securities considered illiquid was $1,572,873 or 0.9% of net assets. The accompanying notes are an integral part of these financial statements. 15 Brown Advisory Opportunity Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder: During the six-month period ended December 31, 2011, the Brown Advisory Opportunity Fund Institutional Shares (the “Fund”) fell 5.89% in value. During the same period, the Russell 3000 Index (the “Index”), the Fund’s benchmark, slipped 5.01%. The equity markets’ modest declines over the last half of the year masked the underlying volatility of the third and fourth quarters. Investors alternately sold off and bid up stocks as the perceived risk of the European contagion’s impact on global GDP rose and fell with each bit of news. For example, the Russell 3000 Index dropped 18.5% through the beginning of October before hope of a potential resolution to the Greek debt crisis sparked a 15% rally through the end of the year. Our holdings in the financial, energy and information technology sectors had a positive impact on performance. The top three contributors, Apple, Mastercard and World Fuel Services, together contributed nearly 2.5% to the portfolio’s return. Alternatively, the portfolio was negatively impacted by both allocation to and allocation in consumer staples. Within the index, the sector outperformed the market overall on average, so our underweight had a negative impact. In addition, Walgreen fell considerably as a contract dispute with Express Scripts brought uncertainty to its back-end prescription business; higher-margin front-of-house sales will most likely also slip. In fact, we were more negatively impacted by names we did not own in the sector. Gains in a handful of large-cap, defensively positioned names—Phillip Morris International, Procter & Gamble and Wal-Mart, for example—pulled the index higher. In sum, those three names alone contributed nearly 0.5% to the Index over the course of the second half. Our efforts to further diversify the portfolio continued in the second half of 2011, both by market capitalization and equity “style.” New names include Monro Mufflers and Fossil in the consumer discretionary sector, Core Labs and Schlumberger in energy, and Rockwood Holdings in the materials sector. Names that we eliminated over the period include Ann Taylor and Urban Outfitters in consumer discretionary, Graco and Lennox in Industrials, and Bank of New York Mellon in financials, to name a handful. While the additions range across the spectrum of equity investments, the commonality is that, for one reason or another, our research analysts believe that each represents our current “best thinking” and upgrades the portfolio’s reward-to-risk profile. The fund seeks to provide outperformance in all markets by employing a broad-based, fundamentally driven research process to build a well-diversified portfolio. We hope to provide attractive returns over the long term by identifying superior businesses in attractive industries regardless of market capitalization limitations or investment style. Sincerely, Darryl R. Oliver, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in small and medium capitalization companies which carry greater risk than is associated with larger companies for various reasons, such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 16 Brown Advisory Opportunity Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Security Description Value $ Common Stocks — 97.4% Consumer Discretionary — 16.3% Coach, Inc. Darden Restaurants, Inc. Fossil, Inc.* Guess, Inc. Lowe’s Companies, Inc. Monro Muffler Brake, Inc. Starbucks Corp. V.F. Corp. Consumer Staples — 3.1% Diageo Plc Mead Johnson Nutrition Co. Energy — 15.7% Canadian Natural Resources, Ltd. Core Laboratories NV Dril-Quip, Inc.* FMC Technologies, Inc.* National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Southwestern Energy Co.* World Fuel Services Corp. Financials — 9.4% ACE Limited American Express Co. Chubb Corp. Loews Corp. State Street Corp. Health Care — 11.7% athenahealth, Inc.* Covance, Inc.* DaVita, Inc.* Express Scripts, Inc.* Intuitive Surgical, Inc.* Masimo Corp.* Industrials — 9.9% Danaher Corp. Fluor Corp. Gardner Denver, Inc. Knight Transportation, Inc. Roper Industries, Inc. Sensata Technologies Holding NV* Information Technology — 25.4% Accenture PLC Amphenol Corp. Apple, Inc.* Applied Micro Circuits Corp.* Citrix Systems, Inc.* Genpact Limited* Mastercard, Inc. National Instruments Corp. Pegasystems, Inc. QUALCOMM, Inc. Volterra Semiconductor Corp.* Materials — 5.9% E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Rockwood Holdings, Inc.* Sherwin-Williams Co. Total Common Stocks (Cost $6,755,208) Short-Term Investments — 0.2% Money Market Funds — 0.2% Cash Account Trust — Government & Agency Securities Portfolio, 0.03% # Total Short-Term Investments (Cost $15,276) Total Investments — 97.6% (Cost $6,770,484) Other Assets in Excess of Liabilities — 2.4% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Consumer Discretionary % Energy % Health Care % Industrials % Financials % Materials % Consumer Staples % Money Market Funds % Other Assets and Liabilities % % * Non-Income Producing # Annualized seven-day yield as of December 31, 2011. The accompanying notes are an integral part of these financial statements. 17 Brown Advisory Maryland Bond Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder: For the six-month period ended December 31, 2011, Brown Advisory Maryland Bond Fund (the “Fund”) returned 3.03%, versus 4.25% for the Fund’s primary benchmark, the Barclay’s 1-10 yr. Municipal Blend Index. The high-quality, single-state bias of the Fund contributed to returns that were less than the benchmark. Last year, the equity market bore the brunt of concerns about the European debt crisis and the tentative recovery of the U.S. economy, and produced flat to modestly positive returns. In contrast, the Fixed Income markets shrugged off those factors as well as the downgrade of U.S. Treasury debt and the lack of governmental leadership to generate substantive positive returns. Supported by the Federal Reserve’s commitment to maintain a low-rate environment through early 2013 and the flight to safer assets perpetrated by the European debt crisis, fixed income allocations provided much-needed ballast to investment portfolios. Given the landscape of low interest rates and a flatter yield curve, our fixed income portfolios stand to benefit from seeking value through prudent credit risk versus duration risk. We feel that this approach is an appropriate and viable strategy in both taxable and tax-exempt portfolios and have been taking steps toward positioning our portfolios to potentially benefit in this environment. During the second half of 2011, we modestly increased the duration of the Fund by moving out of lower-yielding, short-term holdings into intermediate maturities. The dire predictions of massive municipal defaults that drove investors away from the asset class in the beginning of 2011 did not materialize. Municipalities are required by law to balance their budgets. Tough budgetary decisions provided credit stability, which encouraged investors to seek out the yield and capital preservation provided by municipal bonds. The strong demand and diminished supply of new municipal bonds benefited our portfolio’s positions in lower-rated, revenue bonds and intermediate maturity focus in 2011. As the state and local municipalities prepare for the automatic budget cuts that will ensue in early 2013 as a result of the inability of the Super Committee to reach a bipartisan agreement on deficit reduction, we must continue to be vigilant in our analysis of credit-worthiness. The Fund continues to seek to provide a high level of current income consistent with preservation of principal within an intermediate-term maturity structure. Sincerely, Paul D. Corbin Portfolio Manager Monica M. Hausner Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified which means it may invest a large percentage of its assets in the securities of fewer issuers. Concentration in a limited number of issuers exposes the Fund to greater market risk than if its assets were diversified among a greater number of issuers. The Fund is also subject to interest rate risk which is the risk that debt securities in the Fund’s portfolio will decline in value because of an increase in market interest rates.Income from tax-exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 18 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — 94.8% General Obligation Bonds — 52.8% Annapolis Maryland Public Improvement Callable Callable 6/1/2019 @ 100^ % 06/01/2024 Anne Arundel County Maryland Consolidated General Improvements % 04/01/2013 Anne Arundel County Maryland Consolidated General Improvements % 03/01/2015 Anne Arundel County Maryland Consolidated General Improvements Callable 4/1/2021 @ 100^ % 04/01/2022 Anne Arundel County Maryland Consolidated Water & Sewer Callable 3/1/2015 @ 100^ % 03/01/2017 Anne Arundel County Maryland Consolidated Water & Sewer Callable 4/1/2019 @ 100^ % 04/01/2021 Anne Arundel County Maryland Consolidated Water & Sewer Callable 4/1/2021 @ 100^ % 04/01/2023 Anne Arundel County Maryland Consolidated Water & Sewer Callable 3/1/2017 @ 100^ % 03/01/2025 Baltimore County Maryland Consolidated Public Improvement % 08/01/2012 Baltimore County Maryland Consolidated Public Improvement % 08/01/2013 Baltimore County Maryland Consolidated Public Improvement Callable 9/1/2012 @ 100^ % 09/01/2013 Baltimore County Maryland Consolidated Public Improvement % 09/01/2015 Baltimore County Maryland Consolidated Public Improvement Prerefunded 8/1/2012 @ 100^ % 08/01/2018 Baltimore County Maryland Consolidated Public Improvement AGM Insured Series A % 10/15/2015 Baltimore County Maryland Metropolitan District 71st Issue, Callable 2/1/2018 @ 100^ % 02/01/2020 Baltimore County Maryland Pension Funding % 08/01/2013 Baltimore County Maryland Refunding Metropolitan District Callable 9/01/2012 @ 100^ % 09/01/2013 Baltimore Maryland Consolidated Public Improvement % 10/15/2012 Baltimore Maryland Consolidated Public Improvement % 10/15/2015 Baltimore Maryland Consolidated Public Improvement NATL-RE Insured Series A % 10/15/2014 Calvert County Maryland Consolidated Public Improvement % 04/01/2014 Calvert County Maryland Refunding % 07/15/2016 Caroline County Maryland Public Improvement Callable 11/1/2016 @ nsured^ % 11/01/2020 Carroll County Maryland Consolidated Public Improvement % 11/01/2013 Carroll County Maryland Consolidated Public Improvement Callable 11/1/2018 @ 100 % 11/01/2023 Carroll County Maryland County Commissioners Consolidated Public Improvement % 10/01/2014 Carroll County Maryland County Commissioners Consolidated Public Improvement % 11/01/2015 Carroll County Maryland County Commissioners Consolidated Public Improvement % 12/01/2015 Cecil County Maryland Refunding and Consolidated Public Improvement % 08/01/2013 Charles County Maryland County Commissioners Consolidated Public Improvement Series A % 02/01/2013 Charles County Maryland County Commissioners Consolidated Public Improvement % 03/01/2014 Charles County Maryland County Commissioners Consolidated Public Improvement Series A % 02/01/2015 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2015 @ 100^ % 03/01/2016 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2015 @ 100^ % 03/01/2016 Charles County Maryland County Commissioners Consolidated Public Improvement % 11/01/2018 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2017 @ 100 NATL-RE Insured^ % 03/01/2020 Cumberland Maryland Public Improvement Assured Guaranty Insured % 09/01/2018 Easton Maryland Public Facilities Assured Guaranty Insured % 12/01/2012 Frederick County Maryland Consolidated Public Improvement Series A % 02/01/2016 Frederick County Maryland Public Facilities % 08/01/2014 Frederick County Maryland Public Facilities Callable 8/1/2015 @ 100^ % 08/01/2016 Frederick County Maryland Public Facilities Callable 12/1/2015 @ 100 % 12/01/2017 Frederick County Maryland Public Facilities % 11/01/2018 Frederick County Maryland Public Facilities Prerefunded 11/1/2012 @ 101 % 11/01/2020 Frederick County Maryland Public Facilities % 11/01/2021 Frederick County Maryland Refunding Series C % 12/01/2013 Frederick County Maryland Special Obligation Subordinated Urbana Community Development Authority B Callable 7/1/2020 @ 100^ % 07/01/2040 Frederick County Maryland Special Obligation Urbana Community Development Authority A % 07/01/2017 Harford County Maryland Callable 7/15/2015 @ 100^ % 07/15/2022 Harford County Maryland Consolidated Public Improvement % 01/15/2013 Harford County Maryland Consolidated Public Improvement % 12/01/2014 The accompanying notes are an integral part of these financial statements. 19 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) General Obligation Bonds — (Continued) Harford County Maryland Refunding Consolidated Public Improvement % 12/01/2012 Howard County Maryland Consolidated Public Improvement Series A % 02/15/2017 Howard County Maryland Consolidated Public Improvement Project Series A, Unrefunded Balance Callable 2/15/2012 @ 100^ % 08/15/2012 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2014 Howard County Maryland Consolidated Public Improvement Project Series A % 04/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A % 04/15/2016 Howard County Maryland Consolidated Public Improvement Series A % 08/15/2013 Howard County Maryland Consolidated Public Improvement Series A Callable 2/15/2019 @ 100^ % 02/15/2022 Howard County Maryland Refunding Metropolitan District Project Series B % 08/15/2016 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 % 11/01/2015 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series LL-2 % 11/01/2016 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 % 11/01/2016 Maryland State & Local Facilities 2nd Series A 2nd Series A % 08/01/2016 Maryland State & Local Facilities Loan 2nd Series % 08/01/2012 Maryland State & Local Facilities Loan 2nd Series % 08/01/2013 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2013 @ 100^ % 08/01/2014 Maryland State & Local Facilities Loan 2nd Series A % 08/01/2015 Maryland State & Local Facilities Loan 1st Series, Callable 8/1/2014 @ 100^ % 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A, Callable 8/1/2015 @ 100^ % 08/01/2017 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2017 @ 100^ % 08/01/2018 Maryland State & Local Facilities Loan Capital Improvement Series A % 08/01/2013 Maryland State & Local Facilities Loan Capital Improvement 1st Series A % 03/01/2015 Maryland State Local Facilities First Series C Callable 3/1/2019 @ 100^ % 03/01/2022 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 9/1/2014 @ 100^ % 09/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 4/1/2014 @ 100^ % 04/01/2017 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 5/1/2017 @ 100^ % 05/01/2018 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 8/1/2020 @ 100^ % 08/01/2021 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2012 Montgomery County Maryland Consolidated Public Improvement Series A % 11/01/2012 Montgomery County Maryland Consolidated Public Improvement Series A % 07/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 11/01/2014 Montgomery County Maryland Refunding Consolidated Public Improvement Series A % 01/01/2013 Prince Georges County Maryland Consolidated Public Improvement Series A % 07/15/2012 Prince Georges County Maryland Consolidated Public Improvement % 09/15/2014 Prince Georges County Maryland Consolidated Public Improvement Series A % 07/15/2015 Prince Georges County Maryland Refunding Consolidated Public Improvement Series D % 12/01/2012 Queen Annes County Maryland Public Facilities % 01/15/2013 St. Mary’s County Maryland County Commissioners St. Mary’s Hospital Callable 10/1/2012 @ 101^ % 10/01/2020 University of Maryland System Auxiliary Prerefunded Series A Callable 04/01/2013 @ 100^ % 04/01/2015 Washington County Maryland — Public Improvement % 07/01/2012 Washington County Maryland — Public Improvement % 01/01/2015 Washington County Maryland — Public Improvement % 01/01/2018 Washington Suburban Sanitation District — General Construction % 06/01/2012 Washington Suburban Sanitation District — General Construction Callable 6/1/2013 @ 100^ % 06/01/2014 The accompanying notes are an integral part of these financial statements. 20 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) General Obligation Bonds — (Continued) Washington Suburban Sanitation District — General Construction Callable 6/1/2014 @ 100^ % 06/01/2015 Washington Suburban Sanitation District — Sewage Disposal % 06/01/2014 Washington Suburban Sanitation District — Water Supply % 06/01/2012 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2015 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2016 Wicomico County Maryland AGM Insured % 12/01/2013 Wicomico County Maryland AGM Insured % 12/01/2014 Worcester County Maryland — Consolidated Public Improvement Project % 03/01/2013 Worcester County Maryland Public Improvement % 10/01/2016 Worcester County Maryland Public Improvement % 10/01/2017 Revenue Bonds — 42.0% Anne Arundel County Maryland Prerefunded Callable 3/1/2013 @ 100^ % 03/01/2016 Baltimore County Maryland Catholic Health Initiatives Series A, Callable 9/1/2016 @ 100^ % 09/01/2019 Baltimore County Maryland Certificates of Participation — Equipment Acquisition Program % 08/01/2016 Baltimore County Maryland Economic Development Various Garrison Forest School Incorporate# % 10/01/2031 Baltimore Maryland Project Revenue Water Project Series A Callable 7/1/2013 @ 100^ % 07/01/2033 Baltimore Maryland Project Revenue Water Project Series A Callable 7/1/2021 @ 100^ % 07/01/2036 Baltimore Maryland Revenue Refunding Water Project Series A^ % 07/01/2026 Baltimore Maryland Wastewater Project Series C % 07/01/2012 Baltimore Maryland Wastewater Project Series C % 07/01/2013 Baltimore Maryland Wastewater Project Series A, Callable 7/1/2018 @ nsured^ % 07/01/2020 Baltimore Maryland Wastewater Project Series C, Callable 7/1/2016 @ nsured^ % 07/01/2021 Maryland State Community Development Administration — Residential Program Series E % 09/01/2013 Maryland State Community Development Administration — Residential Program Series G % 09/01/2014 Maryland State Community Development Administration — Residential Program Series C % 09/01/2015 Maryland State Community Development Administration — Residential Series E % 09/01/2012 Maryland State Community Development Administration — Single Family Housing Series A % 03/01/2014 Maryland State Community Development Administration Local Government Infrastructure — A-1 Callable 6/1/2020 @ 100^ % 06/01/2022 Maryland State Community Development Administration Non AMT Non Ace — Single Family Housing % 03/01/2016 Maryland State Community Development Administration Non AMT Non Ace — Single Family Housing % 09/01/2016 Maryland State Department of Transportation % 05/01/2012 Maryland State Department of Transportation 2nd Issue % 06/01/2013 Maryland State Department of Transportation % 12/15/2014 Maryland State Department of Transportation % 12/15/2016 Maryland State Department of Transportation % 02/15/2017 Maryland State Department of Transportation Callable 5/15/2017 @ 100^ % 05/15/2020 Maryland State Department of Transportation 2nd Issue, Callable 9/1/2018 @ 100^ % 09/01/2021 Maryland State Department Transportation Consolidated % 03/01/2015 Maryland State Economic Development Corporation — Economic Development Revenue Lutheran World Relief/Refugee Callable 4/1/2017 @ 100^ % 04/01/2019 Maryland State Economic Development Corporation — Maryland Department of Transportation Headquarters Callable 6/1/2012 @ 100.5^ % 06/01/2015 Maryland State Economic Development Corporation — University of Maryland College Park Project Callable 6/1/2016 @ nsured^ % 06/01/2022 Maryland State Health & Higher Educational Facilities — Adventist Health Care Series A, Callable 1/1/2013 @ 101^ % 01/01/2014 Maryland State Health & Higher Educational Facilities — Adventist Healthcare Series A % 01/01/2022 Maryland State Health & Higher Educational Facilities — Adventist Healthcare Series A Callable 1/1/2022 @ 100^ % 01/01/2023 The accompanying notes are an integral part of these financial statements. 21 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Maryland State Health & Higher Educational Facilities — Anne Arundel Health System, Inc. % 07/01/2014 Maryland State Health & Higher Educational Facilities — Anne Arundel Health System, Inc. % 07/01/2016 Maryland State Health & Higher Educational Facilities — Board of Child Care % 07/01/2012 Maryland State Health & Higher Educational Facilities — Bullis School Callable 1/1/2011 @ nsured^ % 07/01/2013 Maryland State Health & Higher Educational Facilities — Bullis School Callable 1/1/2011 @ nsured^ % 07/01/2015 Maryland State Health & Higher Educational Facilities — Carroll County General Hospital Callable 7/1/2012 @ 100^ % 07/01/2013 Maryland State Health & Higher Educational Facilities — Charlestown Community Project % 01/01/2018 Maryland State Health & Higher Educational Facilities — Edenwald Series A % 01/01/2012 Maryland State Health & Higher Educational Facilities — Edenwald Series A Callable 7/1/2016 @ 100^ % 01/01/2024 Maryland State Health & Higher Educational Facilities — FHA Insured Mortgage Western Maryland Health A % 07/01/2014 Maryland State Health & Higher Educational Facilities — Goucher College Callable 7/1/2014 @ 100^ % 07/01/2019 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center % 07/01/2021 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Callable 7/1/2021 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Callable 7/1/2021 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Callable 7/1/2021 @ 100^ % 07/01/2025 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Callable 5/15/2020 @ 100^ % 05/15/2040 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Mandatory Tender 5/15/2013 @ 100# % 05/15/2046 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Series B# % 05/15/2048 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Series A, Callable 7/1/2011 @ 100^ % 07/01/2012 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Series A % 07/01/2013 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Series A, Callable 7/1/2011 @ 100^ % 07/01/2013 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Series A % 07/01/2018 Maryland State Health & Higher Educational Facilities — Kennedy Krieger Institute Callable 4/5/2010 @ 100^ % 07/01/2012 Maryland State Health & Higher Educational Facilities — Kennedy Krieger Institute % 07/01/2013 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2012 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2015 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2017 Maryland State Health & Higher Educational Facilities — Lifebridge Health Series A, Prerefunded 7/1/2014 @ 100^ % 07/01/2017 Maryland State Health & Higher Educational Facilities — Lifebridge Health Callable 7/1/2017 @ 100^ % 07/01/2018 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2019 Maryland State Health & Higher Educational Facilities — Lifebridge Health Callable 7/1/2021 @ 100^ % 07/01/2022 Maryland State Health & Higher Educational Facilities — Lifebridge Health Callable 7/1/2021 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2013 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2014 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2016 Maryland State Health & Higher Educational Facilities — Medstar Health Callable 5/15/2016 @ 100^ % 05/15/2042 The accompanying notes are an integral part of these financial statements. 22 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Maryland State Health & Higher Educational Facilities — Mercy Medical Center Callable 7/1/2021 @ 100^ % 07/01/2025 Maryland State Health & Higher Educational Facilities — Mercy Medical Center Callable 7/1/2021 @ 100^ % 07/01/2031 Maryland State Health & Higher Educational Facilities — Mercy Medical Center Series A Callable 7/1/2017 @ 100^ % 07/01/2037 Maryland State Health & Higher Educational Facilities — Mercy Ridge Series A, Callable 7/1/2017 @ 100^ % 07/01/2026 Maryland State Health & Higher Educational Facilities — Mercy Ridge Series A, Callable 7/1/2017 @ 100^ % 07/01/2027 Maryland State Health & Higher Educational Facilities — Mercy Ridge Callable 7/1/2017 @ 100^ % 07/01/2035 Maryland State Health & Higher Educational Facilities — Peninsula Regional Medical Center Callable 7/1/2016 @ 100^ % 07/01/2026 Maryland State Health & Higher Educational Facilities — University Maryland Medical System RMKT % 07/01/2012 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2012 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2012 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2015 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2015 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Series F % 07/01/2018 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Callable 7/1/2012 @ 100^ % 07/01/2022 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Callable 7/1/2018 @ nsured^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Callable 7/1/2019 @ 100^ % 07/01/2034 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System AMBAC Insured % 07/01/2013 Maryland State Health & Higher Educational Facilities — Upper Chesapeake Hospitals Series C % 01/01/2018 Maryland State Health & Higher Educational Facilities — Washington Christian Academy Callable 1/1/2017 @ 100^† % 07/01/2018 Maryland State Health & Higher Educational Facilities — Western Medical Health Series A, Callable 7/1/2016 @ 100 NATL-RE FHA 242 Insured^ % 01/01/2025 Maryland State Industrial Development Financing Authority — National Aquarium Baltimore Facility Series B, Callable 11/1/2012 @ 100^ % 11/01/2014 Maryland State Industrial Development Financing Authority Multi-Modal Series D# % 09/01/2040 Maryland State Transportation Authority Series A % 07/01/2016 Maryland State Transportation Authority Series A % 07/01/2018 Maryland State Transportation Authority Callable 7/1/2018 @ 100^ % 07/01/2021 Maryland State Transportation Authority Grant & Revenue % 03/01/2015 Maryland State Transportation Authority Grant & Revenue % 03/01/2019 Maryland State Transportation Authority Grant & Revenue Callable 3/1/2017 @ 100 % 03/01/2019 Maryland State Transportation Authority Transportation Facilities Project 2009A, Callable 7/1/2019 @ 100^ % 07/01/2022 Maryland State Water Quality Financing % 03/01/2015 Maryland State Water Quality Financing Series A % 09/01/2015 Maryland State Water Quality Financing — Administrative Revolving Loan Fund Series A, Callable 3/1/2018 @ 100^ % 03/01/2019 Maryland State Water Quality Financing — Administrative Revolving Loan Fund % 03/01/2017 Maryland State Water Quality Financing — Administrative Revolving Loan Fund % 03/01/2018 Maryland State Water Quality Financing — Administrative Revolving Loan Fund Callable 3/1/2018 @ 100^ % 03/01/2019 University of Maryland System Auxiliary Series A % 04/01/2014 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2012 The accompanying notes are an integral part of these financial statements. 23 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value/Shares Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) University of Maryland System Auxiliary Facility & Tuition Revenue Series A % 04/01/2013 University of Maryland System Auxiliary Facility & Tuition Revenue Series D % 04/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2016 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 10/1/2016 @ 100^ % 10/01/2019 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Prerefunded 4/1/2012 @ 100 % 04/01/2021 University of Maryland System Auxiliary Series A % 10/01/2012 University of Maryland University Revenues Various Revolving — A-RMKT# % 07/01/2023 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 4/1/2017 @ 100^ % 04/01/2020 University or Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 10/1/2016 @ 100^ % 10/01/2022 Washington County Maryland — Public Improvement Callable 7/1/2017 @ nsured^ % 07/01/2022 Westminster Maryland Educational Facilities Revenue — McDaniel College, Inc. Callable 11/1/2016 @ 100^ % 11/01/2024 Total Municipal Bonds (Cost $197,724,248) Short-Term Investments — 3.7% Money Market Funds — 3.7% Cash Account Trust, 0.01%* Total Short-Term Investments (Cost $8,161,117) Total Investments — 98.5% (Cost $205,885,365) Other Assets in Excess of Liabilities — 1.5% TOTAL NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets General Obligation Bonds % Revenue Bonds % Money Market Funds % Other Assets and Liabilities % % ^ Continuously callable with 30 days notice. # Variable rate security.Rate disclosed is as of December 31, 2011. * Annualized seven-day yield as of December 31, 2011. † Security is in default and did not make its most recent payment of interest. The accompanying notes are an integral part of these financial statements. 24 Brown Advisory Intermediate Income Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder: For the six month-period ended December 31, 2011, Brown Advisory Intermediate Income Fund’s Institutional Shares (the “Fund”) returned 3.32%, just ahead of the Fund’s primary benchmark, the Barclay’s Capital Intermediate U.S. Aggregate Bond Index, which returned 3.23%. The Fund’s secondary benchmark, the Barclay’s Capital Intermediate Government Credit Index, returned 3.25% for the same period. Last year, the equity market bore the brunt of concerns about the European debt crisis and the tentative recovery of the U.S. economy and produced modestly negative returns. In contrast, the fixed income markets shrugged off those factors as well as the downgrade of U.S. Treasury debt and the lack of governmental leadership to generate substantive positive returns. Supported by the Federal Reserve’s commitment to maintain a low rate environment through early 2013 and the flight to safer assets perpetrated by the European debt crisis, fixed income allocations generally provided much-needed ballast to investment portfolios. In the second half of the year, we continued to move our government guaranteed mortgage-backed holdings into lower coupons to protect against anticipated prepayments of principal as homeowners became able to refinance. Already underweight financial names, we moved allocations yet lower in favor of industrial and energy, cyclical names such as Starbucks and Spectra Energy. As we did in late 2008, we took advantage of exceedingly cheap valuations in the tax-exempt municipal market and purchased new, longer issues. Our taxable municipal issues, which had served as high-quality, corporate alternatives throughout the year, were used to fund these as valuations in that market had become rich. The Fund continues to seek to provide a high level of current income consistent with preservation of principal within an intermediate-term maturity structure. Sincerely, Paul D. Corbin Portfolio Manager Monica M. Hausner Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to interest rate risk which is the risk that debt securities in the Fund’s portfolio will decline in value because of increases in market interest rates. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 25 Brown Advisory Intermediate Income Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value Security Description Rate Maturity Value $ Mortgage Backed Securities — 41.0% Commercial Mortgage Pass-Through Certificates, Series 2005-C6-A2 % 06/10/2044 FHLMC, Pool# G10682 % 06/01/2012 FHLMC, Pool# G10690 % 07/01/2012 FHLMC, Pool# G11649 % 02/01/2020 FHLMC, Pool# C00210 % 01/01/2023 FHLMC, Pool# G18309 % 05/01/2024 FHLMC, Pool# C90993 % 10/01/2026 FHLMC, Pool# G30412 % 03/01/2028 FHLMC, Pool# 1B0889# % 05/01/2033 FHLMC, Pool# 1J0203# % 04/01/2035 FHLMC PC, Pool# J0-9470 % 04/01/2024 FHLMC PC, Pool# G1-3876 % 07/01/2025 FHLMC REMIC, Series R005-VA % 03/15/2016 FHLMC REMIC, Series 3571 % 09/15/2024 FHLMC REMIC, Series 3800 % 02/15/2026 FHLMC REMIC, Series 2782 % 11/15/2033 FNMA, Pool# 768005 % 09/01/2013 FNMA, Pool# 433646 % 10/01/2013 FNMA, Pool# 409589 % 11/01/2015 FNMA, Pool# 254089 % 12/01/2016 FNMA, Pool# 842239 % 09/01/2020 FNMA, Pool# 981257 % 05/01/2023 FNMA, Pool# AH3431 % 01/01/2026 FNMA, Pool# AJ5336 % 11/01/2026 FNMA, Pool# 256752 % 06/01/2027 FNMA, Pool# 257048 % 01/01/2028 FNMA, Pool# 539082 % 08/01/2028 FNMA, Pool# MA0073 % 05/01/2029 FNMA, Pool# 625536 % 01/01/2032 FNMA, Pool# 628837 % 03/01/2032 FNMA, Pool# 663238 % 09/01/2032 FNMA, Pool# 744805# % 11/01/2033 FNMA, Pool# 741373# % 12/01/2033 FNMA, Pool# 764342# % 02/01/2034 FNMA, Pool# 848817 % 01/01/2036 FNMA, Pool# 866920# % 02/01/2036 FNMA, Pool# 889584 % 01/01/2037 FNMA, Pool# 888218 % 03/01/2037 FNMA, Pool# AA7686 % 06/01/2039 FNMA, Pool# AC4824# % 10/01/2039 FNMA, Pool# AH6783 % 03/01/2041 FNMA, Pool# AJ3718 % 10/01/2041 FNMA REMIC Trust, Series 2010-112 % 10/25/2025 GNMA, Pool# 781450 % 06/15/2017 GNMA, Pool# 487110 % 04/15/2029 GNMA, Pool# 781186 % 06/15/2030 GNMA, Pool# 571166 % 08/15/2031 GNMA, Series 2008-1-PA % 12/20/2036 GNMA REMIC Trust, Series 2010-124 % 12/15/2016 GNMA REMIC Trust, Series 2004-12 % 08/16/2032 Total Mortgage Backed Securities (Cost $118,698,655) The accompanying notes are an integral part of these financial statements. 26 Brown Advisory Intermediate Income Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value Security Description Rate Maturity Value $ Corporate Bonds & Notes — 26.2% America Movil SAB de CV % 03/30/2020 American Express Corp.# % 06/24/2014 AT&T, Inc. % 08/15/2021 Bank of America Corp.#† % 03/23/2017 Barrick North America Finance LLC % 09/15/2018 Berkshire Hathaway, Inc. % 02/11/2015 Boston Properties Limited Partnership % 11/15/2020 Charles Schwab Corp. % 06/01/2014 Comcast Corp. % 01/15/2017 Consolidated Natural Gas Co., Series A % 12/01/2014 Enterprise Products Partners L.P. % 09/01/2020 FNMA % 12/15/2016 General Electric Capital Corp.# % 08/11/2015 Goldman Sachs Group, Inc.# % 02/07/2014 GTE Corp. % 04/15/2018 Home Depot, Inc.^ % 04/01/2021 ICI Wilmington, Inc. % 12/01/2013 JP Morgan Chase & Co.# % 01/24/2014 Manufacturers & Traders Trust Co.#^ % 04/01/2013 ONEOK Partners LP % 10/01/2016 Partners Healthcare Sys, Inc. % 07/01/2021 Potash Corp. Of Saskatchewan, Inc. % 05/15/2014 Spectra Energy Capital LLC, Series B % 07/15/2018 Starbucks Corp. % 08/15/2017 W.R. Berkley Corp. % 08/15/2019 Total Corporate Bonds & Notes (Cost $74,120,319) Municipal Bonds — 7.0% California Health Facilities Financing Refunding Cedars — Sinai Medical Center % 08/15/2019 California Statewide Communities Sutter Health, Series Series C^ % 08/15/2025 District of Columbia Income Tax Secured Revenue Bonds, Series 2010F % 12/01/2022 Los Angeles County Metropolitan Transportation Authority Measure R Senior Sales Tax Revenue Bond, Series 2010-A % 06/01/2021 Metropolitan Washington District of Columbia Airports Taxable Series C^ % 10/01/2030 New Jersey Health Care Facilities Refunding Meridian Health System Obligation % 07/01/2022 New York City Transitional Taxable-Future Tax Subordinated Series % 05/01/2013 Port Authority New York & New Jersey Consolidated One Hundred Fifty Seventh Series % 12/01/2019 Puerto Rico Sales Tax Financing Series C^ % 08/01/2022 South Carolina State Public Service Authority Various Taxable Series A#^ % 06/02/2014 Total Municipal Bonds (Cost $20,041,267) FHLB Notes — 2.4% FHLB % 12/13/2013 Total FHLB Notes (Cost $7,171,060) U.S. Treasury Notes — 11.3% United States Treasury Notes % 08/15/2015 United States Treasury Notes % 04/30/2016 United States Treasury Notes % 05/15/2021 Total U.S. Treasury Notes (Cost $31,445,363) The accompanying notes are an integral part of these financial statements. 27 Brown Advisory Intermediate Income Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value/Shares Security Description Rate Maturity Value $ Short-Term Investments — 10.9% Money Market Funds — 2.7% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%* U.S. Treasury Bills — 8.2% United States Treasury Bills % 06/14/2012 United States Treasury Bills % 05/24/2012 United States Treasury Bills % 01/12/2012 Total Short-Term Investments (Cost $32,679,459) Total Investments — 98.8% (Cost $284,156,123) Other Assets in Excess of Liabilities — 1.2% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Mortgage Backed Securities % Corporate Bonds & Notes % U.S. Treasury Notes % U.S. Treasury Bills % Municipal Bonds % Money Market Funds % FHLB Notes % Other Assets and Liabilities % % # Variable rate security.Rate disclosed is as of December 31, 2011. ^ Continuously callable with 30 days notice. * Annualized seven-day yield as of December 31, 2011. † A portion of this security is considered illiquid.At December 31, 2011, the total market value of securities considered illiquid was $1,366,113 or 0.5% of net assets. The accompanying notes are an integral part of these financial statements. 28 Brown Advisory Tactical Bond Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder: During the three-month period ended December 31, 2011, the Brown Advisory Tactical Bond Fund (the “Fund”) decreased 3.09% in value. During the same period, the Hennessee Fixed Income Hedge Fund Index (the “Index”), the Fund’s benchmark, increased 0.97%. For the three months ended December 31, 2011, the fixed income markets were extremely volatile, as events surrounding the European sovereign bond crisis caused risk aversion to fluctuate rapidly. Specifically, the Fund had a large long position in Treasury bonds and short position in high-yield bonds going into October, believing that the poor risk environment displayed in September would continue. Instead, there was a sudden reversal in sentiment, as risk markets cheered new measures proposed by European leaders to deal with the crisis. The sentiment shift caused a historic rally in risk markets, which particularly hurt the Fund’s short high-yield position. Between September 30 and October 12, the Fund declined by 3.5%. For the remainder of the quarter, returns were about flat. Overall, the Fund’s municipal positions were the most successful during the quarter, contributing 1.90% to total return. High-yield subtracted 3.97% and Treasury bonds subtracted 1.02%. While the quarter’s performance is obviously a disappointment, we continue to believe in the strength of our strategy. The Fund seeks to produce returns that are not a function of interest rate fluctuations, and at times this may produce volatility not evident in the broader bond market. However, in the long-run, with interest rates as low as they are, we believe that this strategy offers upside potential and diversification benefits. Sincerely, Thomas D.D. Graff, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Municipal securities are subject to adverse political or economic factors, including changes in the tax law. Inflation-indexed bonds see the principal value of the security increased as the Consumer Price Index increases. Should the Consumer Price Index decline, those securities should be adversely impacted. A non-diversified fund may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, non-diversified Fund is more exposed to individual stock volatility than a diversified fund. The fund may make short sales of securities, which involve the risk that losses in a security may exceed the original amount invested in that security. The risks of investments in derivatives, including options on futures contracts and options on futures contracts include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Income from tax-exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 29 Brown Advisory Tactical Bond Fund Schedule of Investments December 31, 2011 (Unaudited) Par Value/Shares Security Description Rate Maturity Value $ Municipal Bonds — 31.9% El Paso Texas Independent School District Refunding Callable 8/15/2020 @ 100 % 08/15/2021 Iowa Finance Authority Revenue State Revolving Fund Callable 8/1/2021 @ 100 % 08/01/2022 La Marque Texas Independent School District Refunding Callable 2/15/2021 @ 100 % 02/15/2022 Massachusetts Bay Transportation Authority Senior Series B % 07/01/2028 Metropolitan St. Louis Missouri Sewer Series B Callable 5/1/2021 @ 100 % 05/01/2022 Michigan Finance Authority Revenue Refunding State Revolving Fund Clean Callable 10/1/2021 @ 100 % 10/01/2022 New York State Dormitory Authority State Personal Series G 8/15/2021 Callable @ 100 % 08/15/2023 Washington State Various Purpose Series B 2/1/2021 Callable @ 100 % 02/01/2022 Total Municipal Bonds (Cost $11,285,536) U.S. Treasury Notes — 35.6% United States Treasury Notes % 01/15/2014 United States Treasury Notes % 08/15/2021 United States Treasury Notes % 09/30/2016 Total U.S. Treasury Notes (Cost $12,614,820) Exchange Traded Funds — 1.3% iShares iBoxx $ High Yield Corporate Bond Total Exchange Traded Funds (Cost $471,612) Short-Term Investments — 32.5% Money Market Funds — 1.7% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%* U.S. Treasury Bills — 30.8% United States Treasury Bills % 09/20/2012 Total Short-Term Investments (Cost $11,585,178) Total Investments — 101.3% (Cost $35,957,146) Liabilities in Excess of Other Assets —(1.3)% ) NET ASSETS — 100.0% $ Credit Default Swap Contracts — Sell Protection# Termination Notional Unrealized Counterparty Reference Entity Date Amount† Appreciation Credit Suisse Capital, LLC Markit CDX North American High Yield Index 12/20/2016 PORTFOLIO HOLDINGS % of Net Assets U.S. Treasury Notes % Municipal Bonds % U.S. Treasury Bills % Money Market Funds % Exchange Traded Funds % Other Assets and Liabilities )% % * Annualized seven-day yield as of December 31, 2011. # If the Fund is a seller of protection and a credit event occurs, i.e. bankruptcy or failure to pay, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of the protection an amount equal to the notional amount of the swap and take delivery of the reference obligations or underlying securities comprising the reference index or (ii) pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation or underlying securities comprising the reference index. † The maximum potential amount (if, after a credit event the value of the related obligation or obligations were determined to have a value of zero) the Fund could be required to pay as seller of credit protection or entitled to as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. The accompanying notes are an integral part of these financial statements. 30 Brown Advisory Equity Income Fund A Message to Our Shareholders December 31, 2011 Dear Shareholder: We are pleased to announce the launch of the Brown Advisory Equity Income Fund on December 29, 2011. The objective of the fund is to provide current dividend yield and dividend growth. Dividend growth is an important but secondary factor. We believe this combination of high-quality company and above-average dividend yield may provide a lower-volatility return as compared to the broader equity indices. Such a style should provide an opportunity to participate when stocks generate high returns, though likely not outperform the market; in contrast, when stocks are weak, we believe that high-quality, high-dividend-yield companies should do well compared to broader stock indices. Our style is influenced by the fact that dividends historically have been a significant component of a stock’s total return. Additionally, several factors make dividend-based investing attractive, in our view. First, investors are faced with a low interest-rate environment, and recent Fed pronouncements indicate that this environment will persist for some time. On this basis, the dividend yield on many stocks is attractive. Second, many corporations’ financial affairs are in excellent shape, with strong balance sheets, high margins and low investment needs. Third, dividend payout ratios are at historically low levels. Factors two and three lead us to conclude that dividend growth could be strong for several years. Lastly, a large and growing investor cohort, retiring baby boomers with investment objectives that include more income, are looking beyond fixed income securities to meet their needs. In 2011, dividend investing became quite popular with investors, as the top 30% of dividend payers (ranked by dividend yield) produced an average total return of 8.5% compared to the S&P 500’s 2.2% return. Some commentators have been quick to call this style a fad or call these securities overvalued. However, the S&P 500’s dividend yield is now higher than the 10-year U.S. Treasury bond for only the second time in over 50 years. And, given the factors cited above, we believe that the renaissance in dividend investing will be a long-term trend. We are excited by this opportunity and by having you as an investor. Sincerely, Michael L. Foss, CFA Co-Portfolio Manager Brian Graney, CFA Co-Portfolio Manager Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in smaller and medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs and Real Estate may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. Investing in Master Limited Partnerships (“MLPs”) entails risk related to fluctuations in energy prices, decreases in supply of or demand for energy commodities, unique tax consequences due to the partnership structure and various other risks. Privately Placement issued securities are restricted securities that are not publicly traded. Delay or difficulty in selling such securities may result in a loss to the Fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 31 Brown Advisory Equity Income Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Security Description Value $ Common Stocks — 84.4% Consumer Discretionary — 9.1% Kohls Corp. Lowe’s Companies, Inc. McDonalds Corp. Time Warner Cable, Inc. 80 V.F. Corp. Consumer Staples — 16.2% Altria Group, Inc. Coca-Cola Co. Kraft Foods, Inc. PepsiCo, Inc. Philip Morris International, Inc. Wal-Mart Stores, Inc. Energy — 9.5% Exxon Mobil Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Total S.A. ADR Financials — 10.4% Cincinnati Financial Corp. Erie Indemnity Co. M&T Bank Corp. OneBeacon Insurance Group, Ltd. T. Rowe Price Group, Inc. Valley National Bancorp Health Care — 13.0% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Novartis AG Pfizer, Inc. Industrials — 5.8% 3M Co. Healthcare Services Group, Inc. United Technologies Corp. Information Technology — 5.5% Automatic Data Processing, Inc. Microsoft Corp. Materials — 4.2% E.I. du Pont de Nemours & Co. Praxair, Inc. Sherwin-Williams Co. Telecommunication Services — 4.5% Centurylink, Inc. Windstream Corp. Utilities — 6.2% Consolidated Edison, Inc. Dominion Resources, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $937,501) Preferred Stocks — 3.4% Public Storage, Inc. Public Storage, Inc. Total Preferred Stocks (Cost $38,305) Real Estate Investment Trusts — 2.2% Plum Creek Timber Co., Inc. Total Real Estate Investment Trusts (Cost $24,565) Total Investments — 90.0% (Cost $1,000,371) Other Assets in Excess of Liabilities — 10.0% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Consumer Staples % Health Care % Financials % Energy % Consumer Discretionary % Utilities % Industrials % Information Technology % Telecommunication Services % Materials % Preferred Stocks % Real Estate Investment Trusts % Other Assets and Liabilities % % The accompanying notes are an integral part of these financial statements. 32 (This Page Intentionally Left Blank.) 33 Statements of Assets and Liabilities December 31, 2011 (Unaudited) BROWN BROWN BROWN ADVISORY ADVISORY ADVISORY GROWTH VALUE FLEXIBLE EQUITY EQUITY VALUE FUND FUND FUND ASSETS Investments: Total investments, at cost: $ $ $ Net unrealized appreciation (depreciation) Total investments, at market value Cash — — Unrealized appreciation on swaps — — — Receivables: Investment securities sold — Fund shares sold Interest and dividends Due from advisor, net — — — Prepaid expenses and other assets Total Assets LIABILITIES Payables: Investment securities purchased — Upfront swap payments received — — — Fund shares redeemed — Distributions — Accrued Liabilities: Investment advisor fees, net Administration, accounting, and transfer agent fees Custodian fees Shareholder service fees Distribution fees Chief Compliance Officer fees Trustees’ fees and expenses Other expenses Total Liabilities NET ASSETS $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed (Accumulated) net investment income (loss) ) Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on investments Unrealized appreciation (depreciation) on swaps — — — Unrealized appreciation (depreciation) on foreign receivables — — NET ASSETS $ $ $ COMPUTATION OF NET ASSET VALUE Institutional Shares: Net assets $ $ $ Shares outstanding (unlimited shares authorized) Net asset value per share $ $ $ Advisor Shares: Net assets $ $ $ Shares outstanding (unlimited shares authorized) Net asset value per share $ $ $ D Shares: Net assets $
